ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
General Dynamics                              )     ASBCA No. 60680
                                              )
Under Contract No. N00024-01-C-8501 et al. )

APPEARANCES FOR THE APPELLANT:                      D. Joe Smith, Esq.
                                                    Matthew L. Haws, Esq.
                                                    Edward Jackson, Esq.
                                                    Grant B. Schweikert, Esq.
                                                     Jenner & Block LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borra, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                     Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 April 2017




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60680, Appeal of General Dynamics,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals